Citation Nr: 0838315	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to a compensable evaluation for the service-
connected hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in April 2005 
(tinnitus) and February 2006 (hearing loss) issued by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2007, and a transcript of this hearing is of record.  

The issue of a compensable evaluation for the service-
connected hearing loss is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to have had its clinical onset in service after the veteran's  
exposure to sustained loud noise incident to his active duty.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  VCAA and implementing regulations apply in 
the instant case.  The Board finds that all pertinent 
mandates of VCAA and implementing regulations are essentially 
met as to the claim addressed on the merits herein.  Since 
the decision is fully favorable to the veteran, a lengthy 
discussion of VA's fulfillment of the VCAA in this claim is 
not necessary.  

Service connection may be established for disability  
resulting from personal injury suffered or disease contracted  
in the line of duty, or for aggravation of a pre-existing  
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition  noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after  service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The Board finds that the veteran was exposed to hazardous 
noise in the service.  He reported having worked around jet 
aircraft "all the time" while aboard the U.S.S. Coral Sea.  
See VA Form 21-526, received in November 2003.  His DD 214N, 
while not listing a primary specialty number and title, did 
list ordinance mechanics.  Mixed frequency hearing loss was 
shown in the course of his January 1973 separation 
examination.  The Board parenthetically notes that service 
connection has been granted for hearing loss.  See July 2004 
rating decision.  

As part of a May 2004 VA audiology consult report the veteran 
provided a history of noise exposure in the military, as well 
as occupationally and recreationally.  

In the course of a July 2004 VA audiometric examination, the 
veteran provided a history of exposure to loud noise before 
service, in-service and post-service.  He used hearing 
protection during all these scenarios, with the exception of 
his pre-service noise exposure.  

A review of a VA Form 21-4138, received by VA in May 2005, 
shows that the veteran claimed to have experienced 
"buzzing" in his ears.  He described this sound as being 
like "crickets at night."  

The veteran was afforded a VA examination in November 2005.  
The examining audiologist commented that complaints of 
tinnitus were not found in the veteran's service medical 
records.  The veteran did report a history of a constant 
bilateral "cricket" tinnitus.  He was unsure as to when his 
tinnitus began.  He did not know he had tinnitus until a 
friend urged him to be examined about two years earlier.  

The veteran also informed the examiner of noise exposure, 
which he experienced before, during and after his military 
service.  Bilateral hearing loss was diagnosed.  

The VA examiner opined that it was not as least as likely as 
not that the veteran's tinnitus was related to his military 
service.  As a basis for this opinion, she commented that the 
veteran had not complained of tinnitus during his military 
service and that he did not become aware of tinnitus until a 
friend told him about it.  She also mentioned the veteran's 
history of noise exposure both before and after his military 
service.  

The veteran testified in January 2007 that he was service 
connected for bilateral hearing loss, and that while in the 
military, and aboard the U.S.S. Coral Sea, he worked on the 
flight deck and around big guns.  See pages two and three of 
hearing transcript (transcript).  He added that he did not 
really have ringing in his ears, but rather a "cricket 
chirping" type of sound.  See page five of transcript.  

Based on its review of the entire record, the Board finds 
that the evidence is in relative equipoise in showing that 
the veteran as likely as not suffers from tinnitus that is 
due to the initial and sustained exposure to acoustic trauma 
during his active duty service.  In this regard, the Board 
finds the veteran hearing testimony about having developed 
his tinnitus in service to be credible and consistent with 
the medical evidence.  See page six of hearing transcript.  

While the VA examiner in November 2005 opined that the 
veteran's tinnitus was not related to his period of military 
service, she did not address the fact that the veteran, as he 
testified in January 2007, had experienced tinnitus symptoms 
during his active service.  She seemed to merely comment that 
service medical records did not provide a showing of any 
tinnitus-related complaints.  

As a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, he is able to report when he started to 
experience his tinnitus.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is required 
because the evidence is in relative balance.  By extending 
the benefit of the doubt to the veteran, service connection 
for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.



REMAND

Concerning the veteran's increased rating claim for hearing 
loss, the last VA audiology examination was completed in 
November 2005.  Hence, current medical evidence is required 
to determine the degree of symptomatology attributable to his 
service-connected hearing loss.  38 C.F.R. § 3.159.  

Simply put, the November 2005 VA audio examination findings 
are medically stale, and have been overtaken by more recent 
events.  There is nothing in the record which adequately 
describes the current nature and extent of veteran's hearing 
disorder.  

For example, VA outpatient treatment records on file dated 
from 2004 to 2006 are devoid of findings relating to the 
severity of the veteran's service-connected hearing loss.  
Such a description is necessary for proper and fair 
adjudication of the veteran's claim for an increased 
disability rating.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Finally, the RO is advised that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The RO should 
therefore consider the possibility that different ratings may 
be warranted for different time periods.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should arrange for a VA 
audiological examination of the veteran 
to determine the extent and severity of 
his service-connected hearing loss.  All 
indicated studies should be performed.  
In accordance with the latest AMIE 
worksheets for rating hearing loss, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any hearing loss. 
 The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Following completion of all indicated 
development, the RO must review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should 
readjudicate the remaining issue in light 
of all the evidence of record.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The RO must consider 
whether different ratings may be 
warranted for different time periods in 
light of the decision in Hart, supra.  
They should then be afforded an 
applicable time to respond thereto

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


